Name: Commission Regulation (EC) No 1108/97 of 18 June 1997 amending Regulations (EC) No 306/96, (EC) No 85/97 and (EC) No 86/97 as regards compound feedingstuffs for fish and other animals
 Type: Regulation
 Subject Matter: international trade;  Europe;  agricultural activity;  fisheries;  tariff policy
 Date Published: nan

 Avis juridique important|31997R1108Commission Regulation (EC) No 1108/97 of 18 June 1997 amending Regulations (EC) No 306/96, (EC) No 85/97 and (EC) No 86/97 as regards compound feedingstuffs for fish and other animals Official Journal L 162 , 19/06/1997 P. 0010 - 0011COMMISSION REGULATION (EC) No 1108/97 of 18 June 1997 amending Regulations (EC) No 306/96, (EC) No 85/97 and (EC) No 86/97 as regards compound feedingstuffs for fish and other animals THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/582/EC of 20 December 1995 on the conclusion of agreements in the form of exchanges of letters between the European Community, of the one part, and the Republic of Iceland, the Kingdom of Norway and the Swiss Confederation, of the other part, concerning certain agricultural products (1), and in particular Article 2 thereof,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (2), as last amended by Regulation (EC) No 2490/96 (3), and in particular Article 8 thereof,Whereas the abovementioned instruments open certain annual tariff quotas subject to reduced or zero duty for fish and animal feed originating in certain third countries;Whereas the detailed rules for the management of those quotas are laid down in Commission Regulations (EC) No 306/96 (4), (EC) No 85/97 (5) and (EC) No 86/97 (6);Whereas those Regulations all make the issuing of import licences subject to the presentation of an EUR.1 movement certificate issued in the third country of origin; whereas those provisions can generally not be complied with in so far as it is extremely difficult for importers to obtain EUR.1 movement certificates before the goods reach the place of import; whereas the abovementioned Regulations should accordingly be amended and access to the tariffs provided for therein should be made subject to presentation of an EUR.1 movement certificate at the time the goods in question are released for free circulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 1. Article 2 of Regulations (EC) No 85/97 and (EC) No 86/97 is hereby replaced by the following:'Article 2In order to qualify for the import conditions provided for in this Regulation, the goods must be accompanied, on their release for free circulation, by the original of the proof of origin in the form of an EUR.1 movement certificate issued by the competent authorities of the country in which they originate.`;2. Article 2 of Regulation (EC) No 306/96 is hereby replaced by the following:'Article 2In order to qualify for the zero rate of customs duty provided for in this Regulation, the goods must be accompanied, on their release for free circulation, by the proof of origin in the form of an EUR.1 movement certificate or declaration on an invoice for the products in question, issued or compiled in Norway in accordance with Annex IV to the abovementioned bilateral Agreement.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 327, 30. 12. 1995, p. 17.(2) OJ No L 328, 30. 12. 1995, p. 31.(3) OJ No L 338, 28. 12. 1996, p. 13.(4) OJ No L 43, 21. 2. 1996, p. 1.(5) OJ No L 17, 21. 1. 1997, p. 9.(6) OJ No L 17, 21. 1. 1997, p. 12.